ORDER
PER CURIAM.
S.J. (hereinafter, “Mother”) appeals from the trial court’s judgment terminating her parental rights to her minor daughters, T.D.J., N.I.J., A.S.J., and A.L.F. (hereinafter and collectively, “Children”). Mother raises three points on appeal, arguing the trial court erred in: (1) terminating her parental rights because there was not clear, cogent, and convincing evidence to support the findings made pursuant to Section 211.447.4(2) RSMo (2000); (2) terminating her parental rights because there was not clear, cogent, and convincing evidence to support the findings made pursuant to Section 211.447.4(3) RSMo (2000); and (3) terminating her parental rights was not in the best interests of Children.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. The trial court’s judgment *371terminating Mother’s parental rights to Children is supported by clear, cogent, and convincing evidence on the record. No precedential or jurisprudential purpose would be served by an opinion reciting the detailed facts and restating the principles of law. However, we are providing a memorandum to the parties, for their use only, setting forth the reasons for this order. We affirm pursuant to Rule 84.16(b).